        Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BETHANY DITZLER                           :
1329 Jerusalem Chapel Road,               :
Churchville, VA 24421                     :   CIVIL ACTION - MEDICAL
                              Plaintiff   :
      v.                                  :
                                          :
PINNACLEHEALTH OBSTETRICS                 :
AND GYNECOLOGY SPECIALISTS                :   PROFESSIONAL LIABILITY ACTION
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
PINNACLEHEALTH MEDICAL                    :
SERVICES                                  :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
UPMC PINNACLE HARRISBURG                  :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
HARRISBURG HOSPITAL                       :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
PINNACLEHEALTH                            :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
PINNACLEHEALTH HOSPITALS, INC.            :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
PINNACLEHEALTH HARRISBURG                 :
HOSPITAL                                  :
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
HANFORD NDLOVU                            :   COMPLAINT
100 South 2nd Street, Suite 4A            :
Harrisburg, PA 17101                      :
       and                                :
BEVERLY A. HALL NDLOVU                    :
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 2 of 14




100 South 2nd Street, Suite 4A                :
Harrisburg, PA 17101                          :
       and                                    :
LEE BLECHER                                   :
14 Canfield Ct.                               :
Potomac, MD 20854                             :
                              Defendants      :

       AND NOW, comes the plaintiff, Bethany Ditzler, by and through her attorney, Thomas

F. Sacchetta, Esquire and respectfully represents as follows:

       1.      Federal jurisdiction in this matter is asserted pursuant to 28 U.S.C. §1332. Venue

is properly laid within the United States District Court for the Middle District of Pennsylvania

pursuant to 28 U.S.C. §1391(b).

       2.      This is a professional negligence claim against all defendants, arising from

medical treatment rendered to plaintiff, Bethany Ditzler.

       3.      Plaintiff, Bethany Ditzler, is an adult individual residing at 1329 Jerusalem

Chapel Road, Churchville, VA 24421.

       4.      Defendant, PinnacleHealth Obstetrics and Gynecology Specialists, is, upon

information and belief, a corporation, partnership, sole proprietorship, unincorporated

association, medical facility or other legal entity existing under the laws of the Commonwealth

of Pennsylvania with its principal place of business located at 100 South 2nd Street, Suite 4A,

Harrisburg, PA 17101 and is a citizen of Pennsylvania. Plaintiff is asserting a professional

liability claim against this defendant.

       5.      Defendant, PinnacleHealth Medical Services, is, upon information and belief, a

corporation, partnership, sole proprietorship, unincorporated association, medical facility or

other legal entity existing under the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 3 of 14




is a citizen of Pennsylvania. Plaintiff is asserting a professional liability claim against this

defendant.

        6.      Defendant, UPMC Pinnacle Harrisburg, is, upon information and belief, a

corporation, partnership, sole proprietorship, unincorporated association, medical facility or

other legal entity existing under the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and

is a citizen of Pennsylvania. Plaintiff is asserting a professional liability claim against this

defendant.

        7.      Defendant, Harrisburg Hospital, is, upon information and belief, a corporation,

partnership, sole proprietorship, unincorporated association, medical facility or other legal entity

existing under the laws of the Commonwealth of Pennsylvania with its principal place of

business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and is a citizen of

Pennsylvania. Plaintiff is asserting a professional liability claim against this defendant.

        8.      Defendant, PinnacleHealth, is, upon information and belief, a corporation,

partnership, sole proprietorship, unincorporated association, medical facility or other legal entity

existing under the laws of the Commonwealth of Pennsylvania with its principal place of

business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and is a citizen of

Pennsylvania. Plaintiff is asserting a professional liability claim against this defendant.

        9.      Defendant, PinnacleHealth Hospitals, Inc., is, upon information and belief, a

corporation, partnership, sole proprietorship, unincorporated association, medical facility or

other legal entity existing under the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and

is a citizen of Pennsylvania. Plaintiff is asserting a professional liability claim against this
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 4 of 14




defendant.

        10      Defendant, PinnacleHealth Harrisburg Hospital, is, upon information and belief,

a corporation, partnership, sole proprietorship, unincorporated association, medical facility or

other legal entity existing under the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and

is a citizen of Pennsylvania. Plaintiff is asserting a professional liability claim against this

defendant.

        11.     Defendant, Hanford Ndlovu, is, upon information and belief, a physician licensed

to practice medicine in the Commonwealth of Pennsylvania with an office located at 100 South

2nd Street, Suite 4A, Harrisburg, PA 17101 and who resides at 1124 Edgewood Dr.,

Hummelstown, PA 17036. Defendant Hanford Ndlovu is a citizen of Pennsylvania. At all times

relevant hereto, defendant, Dr. Hanford Ndlovu, was an agent, servant, workman or employee of

PinnacleHealth Obstetrics and Gynecology Specialists, PinnacleHealth Medical Services,

UPMC Pinnacle Harrisburg, Harrisburg Hospital, PinnacleHealth, PinnacleHealth Hospitals,

Inc., and/or PinnacleHealth Harrisburg Hospital and provided treatment to plaintiff. Plaintiff is

asserting a professional liability claim against this defendant.

        12.     Defendant, Beverly A. Hall Ndlovu, is, upon information and belief, a physician

licensed to practice medicine in the Commonwealth of Pennsylvania with an office located at

100 South 2nd Street, Suite 4A, Harrisburg, PA 17101 and who resides at 1124 Edgewood Dr.,

Hummelstown, PA 17036. Defendant Beverly A. Hall Ndlovu is a citizen of Pennsylvania. At

all times relevant hereto, defendant, Dr. Beverly A. Hall Ndlovu, was an agent, servant,

workman or employee of PinnacleHealth Obstetrics and Gynecology Specialists, PinnacleHealth

Medical Services, UPMC Pinnacle Harrisburg, Harrisburg Hospital, PinnacleHealth,
          Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 5 of 14




PinnacleHealth Hospitals, Inc., and/or PinnacleHealth Harrisburg Hospital and provided

treatment to plaintiff. Plaintiff is asserting a professional liability claim against this defendant.

        13.      Defendant, Lee Blecher, was/is, upon information and belief, a physician

licensed to practice medicine in the Commonwealth of Pennsylvania who resides at 14 Canfield

Ct., Potomac, MD 20854. Defendant Lee Blecher is a citizen of Maryland. At all times relevant

hereto, defendant, Dr. Lee Blecher, was an agent, servant, workman or employee of

PinnacleHealth Obstetrics and Gynecology Specialists, PinnacleHealth Medical Services,

UPMC Pinnacle Harrisburg, Harrisburg Hospital, PinnacleHealth, PinnacleHealth Hospitals,

Inc., and/or PinnacleHealth Harrisburg Hospital and provided treatment to plaintiff. Plaintiff is

asserting a professional liability claim against this defendant.

        14.      Defendants undertook and/or assumed a duty to plaintiff to render reasonable,

competent, proper, adequate and appropriate medical and diagnostic care, advice, service and

treatment in connection with plaintiff’s birth, problems and conditions and to take appropriate

steps and measures to aide in her birth, improve her condition and avoid harm.

        15.      Plaintiff and plaintiff’s mother relied upon the superior medical knowledge,

treatment, advice and diagnostic techniques of defendants.

        16.      On August 16, 2001, plaintiff’s mother presented to defendants’ facility to give

birth to plaintiff.

        17.      Defendants, Hanford Ndlovu, Beverley A. Hall Ndlovu and Lee Blecher were

involved in plaintiff’s delivery as well as defendants’ physicians, nurses, assistants and

technicians at defendants’ facility.

        18.      Defendants failed to properly deliver plaintiff and were negligent in the care and

treatment that they provided to plaintiff at the time of her birth.
            Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 6 of 14




       19.       On August 16, 2021, plaintiff’s mother, Tammy Furjanic, presented to the

defendant hospital weighing 245 pounds and being 5 foot tall with a body mass index of 47,

making her morbidly obese.

       20.       Plaintiff’s mother presented to the defendant hospital and came under the care of

defendant doctors and nurses for delivery of plaintiff.

       21.       During the course of the delivery an epidural was administered for pain relief and

plaintiff’s mother pushed for several hours but was not able to spontaneously deliver.

       22.       During the delivery defendants pulled on the fetal head but were unsuccessful

with delivery.

       23.       Eventually plaintiff was delivered by defendants.

       24.       At the time of delivery plaintiff was born with an apgar score of 7 at one minute,

9 at five minutes.

       25.       She had facial bruises, a pan brachial plexopathy involving cervical nerves C5

through thoracic nerve T1 and weighed 9 pounds, 8 ounces.

       26.       Plaintiff was born with a head circumference being recorded as 35 cm, her chest

circumference as 36 cm.

       27.       At the time of delivery of plaintiff there were multiple risk factors present

including morbid maternal obesity, excessive weight gain, excessively large new born who was

both macrosomic and large for gestational age such that a shoulder dystocia occurred, excessive

force was applied to attempt to effect delivery resulting in a traumatic delivery by the defendants

and a right brachial plexis injury and residual injury and disability associated with a traumatic

delivery.

       28.       Defendants’ failure to properly and timely deliver plaintiff caused plaintiff
           Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 7 of 14




serious injury and disfigurement, including Erb’s Palsy and loss of function of her right

arm/shoulder.

          29.   Defendants’ actions fell below the accepted standard of care.

          30.   As a direct result of defendants’ treatment and negligence, plaintiff suffered

hospitalization, injury, pain and suffering.

          31.   Due the defendants’ negligence, plaintiff was forced to undergo significant

medical treatment and incurred significant medical expenses.

          32.   As the result of the defendants’ deviations from standard of care and negligence,

plaintiff sustained significant injury, and pain and suffering.

          33.   At the aforementioned time, plaintiff was under the care of defendants and their

agents.

          34.   Defendants are jointly and severally liable to plaintiff for the injuries and

damages claimed herein.

                                    COUNT I - NEGLIGENCE

Plaintiff, Bethany Ditzler v. Defendants, Hanford Ndlovu, Beverly A. Hall Ndlovu and Lee
                                          Blecher

          35.   Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

          36.   Herein named defendants holds themselves out to be physicians who possess

skill and knowledge in their specialities. Defendants rendered care and treatment to plaintiff

and hold/held themselves out to the public as being qualified therefor.

          37.   Plaintiff’s injuries, losses and damages suffered as a result thereof were

proximately caused by defendants’ carelessness and negligence as set forth herein.
          Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 8 of 14




        38.     Defendant physician, failed to exercise the judgment of a reasonable physician

under the circumstances as follows:

                (a)     Failing to properly diagnose and treat plaintiff’s condition;

                (b)     Failing to properly treat and deliver plaintiff;

                (c)     Failing to properly care for the safety of plaintiff during her delivery;

                (d)     Failing to properly supervise the treatment and delivery of plaintiff;

                (e)     Failing to extend proper and reasonable services when treating and

delivering plaintiff;

                (f)     Failing to adequately record plaintiff’s symptoms and the treatment

provided by defendants;

                (g)     Failing to exercise reasonable care and diligence in the application of

knowledge and skill to plaintiff’s treatment and delivery of plaintiff;

                (h)     Failing to use best judgment in the treatment, care, and delivery of

plaintiff when treating plaintiff;

                (i)     Holding out expertise which induced plaintiff’s mother to believe that

adequate and proper care would be provided when, in fact, adequate, proper and reasonable care

was not provided when treating and delivering plaintiff;

                (j)     Failing to recognize standards of good practice in the profession and in

treatment and delivery of individuals such as plaintiff;

                (k)     Failing to adhere to the accepted procedures of administering treatment to

and delivering individuals such as plaintiff;

                (l)     Failing to possess the degree of professional learning, skill and ability

which others similarly situated, ordinarily possess when treating and delivery plaintiff;
             Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 9 of 14




                 (m)    Failing to exercise reasonable care and diligence in the application of

their knowledge and skill to plaintiff’s care and delivery;

                 (n)    Failing to refer plaintiff for appropriate treatment;

                 (o)    Failing to refer plaintiff to the appropriate specialist;

                 (p)    Failing to monitor plaintiff’s condition;

                 (q)    Failing to discover and diagnose conditions within plaintiff’s body;

                 (r)    Failing to conform to the required standard of care when treating and

delivering plaintiff;

                 (s)    Failing to properly monitor those employees, individuals, agents, servants

and/or workmen under defendants’ control who were responsible for treating and delivering

plaintiff;

                 (t)    Failing to investigate plaintiff’s symptoms and conditions;

                 (u)    Failing to properly assess plaintiff’s symptoms and obtain appropriate

diagnostic studies;

                 (v)    Failing to properly examine plaintiff and refer her to the appropriate

specialist;

                 (w)    Failing to properly document plaintiff’s symptoms; and

                 (x)    Negligently delivering plaintiff in an improper and untimely manner.

        39.      As a direct and proximate result of the conduct set forth above, plaintiff suffered

injuries as set forth below, including significant pain and suffering, loss of function/use,

disfigurement, hospitalization and injury.

        40.      As a direct and proximate result of the conduct set forth above, plaintiff suffered:

                 (a)    Extended pain and suffering;
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 10 of 14




               (b)     Hospitalization;

               (c)     Serious and permanent injury and loss of life’s pleasures;

               (d)     Large and unnecessary medical bills incurred and that will be incurred in

the future;

               (e)     Mental anguish, upset, embarrassment;

               (f)     Loss of use/function of her right upper extremity;

               (g)     Past and future unreimbursed wage loss, permanent disability and

impairment of her earning power and capacity.

       WHEREFORE, plaintiff, asks for judgment against all defendants, jointly and severally,

in an amount in excess of Fifty Thousand ($50,000.00) Dollars and in an amount in excess of

that requiring compulsory arbitration.

                             COUNT II - VICARIOUS LIABILITY

  Plaintiff, Bethany Ditzler v. Defendants, PinnacleHealth Obstetrics and Gynecology
 Specialists, PinnacleHealth Medical Services, UPMC Pinnacle Harrisburg, Harrisburg
Hospital, PinnacleHealth, PinnacleHealth Hospitals, Inc., and PinnacleHealth Harrisburg
                                        Hospital

       41.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

       42.     The physicians and others, including, but not limited to, defendants, Hanford

Ndlovu, Beverley A. Hall Ndlovu and Lee Blecher, physicians, nurses, assistants and

technicians, who act for and on behalf of defendant entities as their agents, servants, employees,

directors or officers of herein named defendants, are held as such.

       43.     At all relevant times hereto, defendants’ physicians, defendants, Hanford Ndlovu,

Beverley A. Hall Ndlovu and Lee Blecher, nurses, assistants and technicians were acting within
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 11 of 14




the scope of their employment as agents, servants, employees, directors or officers of said

defendants.

       44.     Herein named defendants are vicariously liable for the commissions or omissions

of defendants’ physicians, defendants, Hanford Ndlovu, Beverley A. Hall Ndlovu and Lee

Blecher, nurses, assistants, technicians and/or staff, as though the aforesaid defendant entities

performed the acts or omissions themselves.

       45.     The doctors, defendants Hanford Ndlovu, Beverley A. Hall Ndlovu and Lee

Blecher, nurses, assistants, technicians and/or staff who treated the plaintiff, are the ostensible

and/or corporate agents of defendant entities, as there was a holding out to the public that the

defendants and their employees were affiliated with one another, either as agents, servants or

employees or in a joint venture.

       46.     As a direct and proximate result of the conduct set forth above, plaintiff suffered

injuries as set forth below, including significant pain and suffering, loss of function/use,

disfigurement, hospitalization and injury.

       47.     As a direct and proximate result of the conduct set forth above, plaintiff suffered:

               (a)     Extended pain and suffering;

               (b)     Hospitalization;

               (c)     Serious and permanent injury and loss of life’s pleasures;

               (d)     Large and unnecessary medical bills incurred and that will be incurred in

the future;

               (e)     Mental anguish, upset, embarrassment;

               (f)     Loss of use/function of her right upper extremity;

               (g)     Past and future unreimbursed wage loss, permanent disability and
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 12 of 14




impairment of her earning power and capacity.

       WHEREFORE, plaintiff demands judgment against all defendants, jointly and severally,

in an amount in excess of Fifty Thousand ($50,000.00) Dollars and in an amount in excess of

that requiring compulsory arbitration.

                             COUNT III - OSTENSIBLE AGENCY

  Plaintiff, Bethany Ditzler v. Defendants, PinnacleHealth Obstetrics and Gynecology
 Specialists, PinnacleHealth Medical Services, UPMC Pinnacle Harrisburg, Harrisburg
Hospital, PinnacleHealth, PinnacleHealth Hospitals, Inc., and PinnacleHealth Harrisburg
                                        Hospital

       48.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

       49.     The doctors, defendants Hanford Ndlovu, Beverley A. Hall Ndlovu and Lee

Blecher, nurses and/or staff whose identities are unknown provided medical care, treatment and

consultation to the plaintiff on the dates at issue and all such individuals held themselves out

and/or appeared to plaintiff to be the employees, agents, servants or workmen of herein named

defendants.

       50.     As such, the physicians, defendants Hanford Ndlovu, Beverley A. Hall Ndlovu

and Lee Blecher, nurses and/or staff, were the ostensible agent of herein named defendants.

       51.     Herein named defendants are liable to plaintiff for the physical harm caused by

the negligence and carelessness of defendants’ doctors, nurses and staff and defendants Hanford

Ndlovu, Beverley A. Hall Ndlovu and Lee Blecher, as though herein named defendants had

themselves committed the acts or omissions as set forth above.

       52.     Plaintiff suffered damages as set forth above as a result of the careless and

negligent actions and inactions of the agents of herein named defendants.
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 13 of 14




       WHEREFORE, plaintiff demands judgment against all defendants, jointly and severally,

in an amount in excess of Fifty Thousand ($50,000.00) Dollars and in an amount in excess of

that requiring compulsory arbitration.

                           COUNT IV - CORPORATE NEGLIGENCE

  Plaintiff, Bethany Ditzler v. Defendants, PinnacleHealth Obstetrics and Gynecology
 Specialists, PinnacleHealth Medical Services, UPMC Pinnacle Harrisburg, Harrisburg
Hospital, PinnacleHealth, PinnacleHealth Hospitals, Inc., and PinnacleHealth Harrisburg
                                        Hospital

       53.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

       54.     Herein named defendants were further negligent through their agents, servants,

workmen, officers, directors and/or employees under theories of corporate liability in one or

more of the following ways and about which they had actual and/or constructive knowledge:

               (a)        They failed to fulfill their duty to and failed to select and retain only

competent physicians, nurses and/or staff in that they allowed the physicians, nurses, staff and

others to practice medicine within their walls when said physicians, nurses and staff were not

qualified to do so;

               (b)        They failed to retain, train and supervise their physicians, nurses and/or

staff who participated in plaintiff’s care and delivery;

               (c)        They failed to fulfill their duty to properly formulate and adopt adequate

rules and procedures to ensure the quality of care provided to patients by defendants,

individually and/or by and through their agents, servants, workmen or employees.

               (d)        They failed to adequately oversee all persons providing medical care

within their walls; and
         Case 2:21-cv-03533-WB Document 1 Filed 08/10/21 Page 14 of 14




               (e)     They failed to use reasonable care in the maintenance of safe and

adequate facilities by failing to ensure defendants had all the appropriate and functioning

equipment, supplies, medications, and instruments necessary to properly treat and deliver

plaintiff.

        WHEREFORE, plaintiff demands judgment against all defendants, jointly and severally,

in an amount in excess of Fifty Thousand ($50,000.00) Dollars and in an amount in excess of

that requiring compulsory arbitration.

                                              SACCHETTA & BALDINO


                                      By:     /s/Thomas F. Sacchetta
                                              THOMAS F. SACCHETTA, ESQUIRE
                                              Attorney for plaintiff
